Citation Nr: 1428700	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected irritable bowel syndrome.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected irritable bowel syndrome.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served with the Marine Corps Reserve from August 1989 to June 1993, with active duty for training (ACDUTRA) from August 23, 1989 to April 14, 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony at a July 2013 Board hearing.  A transcript is associated with the claims file.

At the Board hearing and in multiple submission, the Veteran has asserted that each adverse decision made by the RO and the Board contains clear and unmistakable error (CUE).  His main assertion appears to be that his dates of service were calculated erroneously.  First, the submissions and the testimony do not make clear which decisions the Veteran asserts contain CUE, why a miscalculation would affect the decisions, and are more akin to "general, non-specific allegations of error" which are insufficient to raise this issue.  See 38 CFR § 20.1404(b) (2013).  Second, in a December 2011 letter, the RO requested such clarification from the Veteran; he did not respond.  Third, in August 2013, the Board denied a motion for reconsideration of a September 1998 Board decision based on the absence of clear and unmistakable error (which was a grant of service connection).  Based on all of these factors, the Board finds that a claim for CUE in a prior Board or rating decision has not been raised and it is not referred.  If the Veteran and/or his representative wish to make such a claim, they are free to do so at any time.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction and for sleep apnea have been raised by the record as the Veteran raised them in April 2014.  In addition, in various submissions and at the Board hearing, the Veteran raised the claim of entitlement to service connection for an undiagnosed illness, to include chronic fatigue syndrome, hearing loss, and sleep disturbance.  These issues but have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

Remand is required for tinnitus to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must be a fully informed examination with a supported explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, an audiological examination was conducted in March 2010.  The examiner found no relationship between service and tinnitus, but noted several times that the Veteran served from 1989 to 1991 and relied in part on a separation examination in 1990 - those dates are erroneous.  Accordingly, remand is required for a new examination and opinion.  

Remand is required for the psychiatric disorder to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Here, the Veteran has provided testimony that his psychiatric issues began during his ACDUTRA and that they have continued since that time.  He has asserted that his medical symptoms during ACDUTRA (to include vomiting) were early manifestations of his psychiatric disorder.  There are currently diagnosed psychiatric disorders, including anxiety disorder.  Accordingly, remand is required.  

Remand is required for the chronic fatigue syndrome, sleep disorder, and hearing loss, as they are inextricably intertwined with the claim referred above regarding service connection for an undiagnosed illness, to include chronic fatigue syndrome, hearing loss, and sleep disturbance.  The Veteran has repeatedly alleged that these disorders are either related to service or are due to an undiagnosed illness.  This has never been developed by the RO and must be done prior to adjudication of these issues.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the Veteran's claim for service connection for an undiagnosed illness, to include hearing difficulty, chronic fatigue syndrome, and sleep disturbance.

2.  After adjudication of the above, provide the Veteran with an appropriate examination to determine the etiology of his tinnitus.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must determine whether there is bilateral hearing loss.  

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the tinnitus and any diagnosed hearing loss was caused or aggravated by the Veteran's period of ACDUTRA, from August 1989 to June 1993.  The examiner must specifically address the Veteran's assertions of an in-service noise exposure and diagnoses of hearing loss and tinnitus.  The examiner must also specifically address the Veteran's service treatment records and the March 2010 VA examination.

3.  Provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must determine whether there are any diagnosed psychiatric disorders.  If anxiety disorder is not noted, an explanation must be provided, to include addressing the prior diagnoses of record.  

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, whether each diagnosed psychiatric disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's period of ACDUTRA.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected IBS caused or aggravated each psychiatric disorder.  The examiner must address the Veteran's assertions that his medical symptoms during ACDUTRA were early manifestations of his anxiety disorder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


